Case 1:19-cv-21712-JEM Document 91 Entered on FLSD Docket 09/18/2020 Page 1 of 13




                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                      Case Number: 19-21712-CIV-MARTINEZ-OTAZO-REYES

  CARLOS YELA,

         Plaintiff,

  vs.

  TRENDING MEDIA GROUP, INC.,
  et al.

        Defendants.
  ________________________________/

         OMNIBUS ORDER DENYING MOTIONS FOR SUMMARY JUDGMENT

         THIS CAUSE is before the Court upon Defendants Trending Media Group, Inc.

  (“Trending”) and Jolie Plastic Surgery, Inc.’s (“Jolie”) respective Amended Motions for Summary

  Judgment.    [ECF No. 52, 53].    The Court has carefully considered the Motions, Plaintiff’s

  Responses in Opposition thereto, and the pertinent portions of the record. Being duly advised in

  the premises, the Court denies both Motions.

  I.     BACKGROUND

         In March of 2019, Plaintiff brought a State Court action in Miami-Dade County, Florida.

  Plaintiff alleged that he was jointly employed by Defendants Trending and Jolie (collectively

  “Defendants”) and that Defendants violated his rights under the Fair Labor Standards Act

  (“FLSA”), 29 U.S.C. § 203, et. seq. Specifically, Plaintiff alleges that Defendants failed to pay

  for overtime hours worked and deducted thirty-minute lunch breaks from his pay without his

  consent. In May of 2019, Defendants removed the action to federal court.




                                                 1
Case 1:19-cv-21712-JEM Document 91 Entered on FLSD Docket 09/18/2020 Page 2 of 13




          On January 21, 2020, Defendants filed a joint Amended Motion to Dismiss and respective

  Motions for Summary Judgment. [ECF Nos. 51–53]. On September 10, 2020, the Court denied

  Defendants’ Amended Motion to Dismiss, finding that the arguments raised therein were

  premature and should be determined at the summary judgment stage. [ECF No. 90]. The relevant

  facts are as follows. 1

          Trending is a company engaged in digital marketing and advertising. [ECF No. 61-1 at ¶

  11]. Jolie is a plastic surgery clinic. [ECF No. 53]. Trending employed Plaintiff as an Advertising

  Manager whose duties included marketing and advertising, content review, and producing,

  directing, and editing television commercials. [ECF No. 61-1 at ¶ 20]. According to Plaintiff,

  Trending is the only company Jolie uses for marketing and advertising. [Id. at ¶ 11]. Plaintiff

  contends that Ismael Labrador (“Labrador”) is the owner of both Trending and Jolie, and that

  Labrador was Plaintiff’s direct supervisor. [Id. at ¶ 6–8].

          According to Plaintiff, these advertising and marketing projects targeted both in- and out-

  of-state markets and indeed garnered clientele from outside the state of Florida. [Id. at ¶ 18–1].

  Plaintiff contends that because plastic surgery prices in South Florida are some of the lowest in the

  nation, patients travel from out-of-state, including New York, Pennsylvania, and Washington,

  D.C., to the Miami area for plastic surgery procedures. [Id. at ¶ 18]. Thus, it is Plaintiff’s

  contention that although he performed his work from Miami, his work involved engaging in the



  1 It should be noted that both Defendants failed to comply with Local Rule 56.1. Neither Defendant
  filed a proper Statement of Undisputed Material Facts. See S.D. Fla. L.R. 56.1(a), (d). Rather,
  Defendants attached numerous exhibits to their respective motions—enlarging them to about
  eighty-six and forty-five pages respectively. This is the exact type of filing the Local Rules seek
  to avoid. Though the Court could, within its discretion, choose to deem Plaintiff’s Statement of
  Facts admitted due to Defendants’ failure, it need not do so. After a review of the record in its
  entirety—including Defendants’ improperly filed exhibits—Defendants’ Motions for Summary
  Judgment nonetheless fail. The foregoing facts are viewed in the light most favorable to Plaintiff
  as the non-movant.

                                                    2
Case 1:19-cv-21712-JEM Document 91 Entered on FLSD Docket 09/18/2020 Page 3 of 13




  instrumentalities of interstate commerce, i.e., the internet, to generate sales from both in- and out-

  of-state clients. [Id. at ¶ 21–22]. Plaintiff also asserts that both Trending and Jolie operate out of

  the same building in which he worked. [Id. at ¶ 23].

         Plaintiff contends that throughout his employment he worked in excess of forty hours

  without overtime compensation and was mandated to take thirty-minute lunch breaks. [Id. at ¶

  28–30]. Plaintiff states that though he regularly worked through these lunch breaks, the allocated

  thirty-minutes were nevertheless deducted from his paychecks. [Id. at ¶ 31].

         In support of their respective motions, Defendants raise several objections to Plaintiff’s

  claims and version of the facts. First, Trending contends that Plaintiff cannot establish he is subject

  to individual coverage under the FLSA or that Trending is subject to enterprise coverage. [ECF

  No. 52 at 7]. Jolie contends that although it is an entity subject to enterprise coverage under the

  FLSA, Plaintiff was not its employee. [ECF No. 53 at 5]. Plaintiff counters that he does qualify

  for individual coverage in relation to his employment with Trending. [ECF No. 60 at 10–12].

  Further, Plaintiff argues that Trending and Jolie were joint employers, and that Trending and Jolie

  are a joint enterprise such that each defendant is jointly and severally liable to Plaintiff for any

  FLSA violations. [Id. at 12–17].

  II.    LEGAL STANDARD

         Summary judgment is appropriate when “there is no genuine dispute as to any material fact

  and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact is material

  if its resolution would affect the outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S.

  242, 248 (1986). On reviewing a motion for summary judgment, the Court is not to “weigh the

  evidence and determine the truth of the matter but to determine whether there is a genuine issue

  for trial.” Id. at 249. The Court must resolve all reasonable inferences in favor of the nonmoving




                                                    3
Case 1:19-cv-21712-JEM Document 91 Entered on FLSD Docket 09/18/2020 Page 4 of 13




  party and construe the evidence in its favor. S.E.C. v. Monterosso, 756 F.3d 1326, 1333 (11th Cir.

  2014). “If reasonable minds could differ on the inferences arising from undisputed facts, then a

  court should deny summary judgment.” Carlson v. FedEx Ground Package Sys.’ Inc., 787 F.3d

  1313, 1318 (11th Cir. 2015) (quoting Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir.

  1997)).

            The moving party bears the initial burden of demonstrating to the Court the basis for its

  motion and identifying the portions of the record it believes demonstrate the absence of a genuine

  issue of material fact. Celotex Corp. v. Cattrett, 477 U.S. 317, 323 (1986). Once this initial burden

  is met, “the nonmoving party must offer more than a mere scintilla of evidence for its position;

  indeed, the nonmoving party must make a showing sufficient to permit the jury to reasonably find

  on its behalf.” Urquilla-Diaz v. Kaplan Univ., 780 F.3d 1039, 1050 (11th Cir. 2015). But if the

  record, taken as a whole, cannot lead a rational trier of fact to find for the nonmoving party, there

  is no genuine issue for trial, and summary judgment is proper. Matsushita Elec. Indus. Co. v.

  Zenith Radio Corp., 475 U.S. 574, 587 (1986).

  III.      ANALYSIS

            The Court must resolve the following issues: (1) whether Plaintiff qualifies for individua l

  coverage as a matter of law; (2) whether Trending and Jolie are a joint enterprise such that

  Trending would be liable pursuant to the “enterprise coverage” doctrine; and (3) whether Plaintiff

  was jointly employed by Trending and Jolie such that each would be jointly and severally liable

  under the FLSA.

                   i. Individual Coverage

            To establish a claim under the FLSA, a plaintiff must first establish FLSA coverage.

  Thorne v. All Restoration Servs.’, Inc., 448 F.3d 1264, 1265–66 (11th Cir. 2006). The FLSA




                                                     4
Case 1:19-cv-21712-JEM Document 91 Entered on FLSD Docket 09/18/2020 Page 5 of 13




  provides that an individual must be compensated for any overtime worked if he can establish either

  individual or enterprise coverage. Id. For individual coverage to apply, the plaintiff bears the

  burden of establishing that he was engaged in interstate commerce or engaged in the production

  of goods for interstate commerce. 29 U.S.C. § 207(a)(1); Thorne, 448 F.3d at 1266; Jiminez v.

  Southern Parking, Inc., No. 07-23156, 2008 WL 4279618, at *6 (S.D. Fla. Sept. 16, 2008).

  Specifically, a plaintiff must show that “he directly participat[ed] in the actual movement of

  persons or things in interstate commerce by (i) working for an instrumentality of interstate

  commerce . . . or (ii) by regularly using the instrumentalities of interstate commerce in his work,

  e.g., regular and recurrent use of interstate telephone, telegraphs, mails, or travel.” Thorne, 448

  F.3d at 1266. “Engaged in commerce,” however, is to be given a broad, liberal construction in

  order to effectuate the FLSA’s dual-purpose. Brennan v. Wilson Bldg., Inc., 478 F.2d 1090, 1094

  (5th Cir. 1973).

         Applying the above standard, the Court finds that at the very least, a genuine issue of

  material fact exists as to whether Plaintiff was “engaged in commerce” to the extent that individua l

  coverage applies. Trending contends that its business operates locally and does not engage in the

  production of any goods. [ECF No. 52 at 7]. In support of this contention, Trending points to the

  affidavit of Labrador, who states in his capacity as Trending’s corporate representative that

  Trending does not engage in interstate commerce. [ECF No. 52, Ex. B at ¶ 1–3]. Plaintiff’s

  declaration, however, states that throughout the course of his employment with Trending he

  engaged in producing advertisements, marketing materials, and television commercials that were

  targeted to in- and out-of-state consumers. [ECF No. 61-1 at ¶ 18–21]. Plaintiff also attaches




                                                   5
Case 1:19-cv-21712-JEM Document 91 Entered on FLSD Docket 09/18/2020 Page 6 of 13




  portions of Jolie’s website2 targeting out-of-state consumers as evidenced by phrases such as:

  “OUT OF TOWN PATIENTS,” “TRAVEL ARRANGEMENTS,” and “Make a Vacation Out of

  Your Trip!” [ECF No. 61-8, Ex. H].

          Drawing all reasonable inferences in favor of the non-movant, as the Court must, a genuine

  issue of material fact exists regarding whether Plaintiff qualifies for individual coverage with

  respect to his employment relationship with Trending. Plaintiff has produced sufficient evidence

  to suggest that his work engaged the instrumentalities of interstate commerce. [See id.]. Namely,

  the marketing and advertisements Plaintiff created for Defendants were disseminated to out-of-

  state consumers via the internet, an instrumentality of interstate commerce.

          “Courts have found that regularly soliciting              out-of-state business or regularly

  communicating with out-of-state customers is sufficient to show individual coverage.” Westley v.

  Love Pet Grooming Salon, Inc., No. 8:18-cv-172-T-24 TGW, 2019 WL 249716, at *5–6 (M.D.

  Fla. Jan. 17, 2019); see also Lopez v. Pereyra, 2010 WL 335638, at *6 (S.D. Fla. Jan. 29, 2010)

  (pointing out that the plaintiff made telephone calls on a weekly basis to customer-patients located

  outside of Florida); Lopez v. Marlborough House, Inc., 2013 WL 5520061, at *2 (S.D. Fla. Oct.

  3, 2013) (pointing out that the plaintiff regularly used a phone to communicate with out-of-state

  customer-tenants that had a condominium unit with maintenance issues in Florida).

          Because Defendants failed to rebut Plaintiff’s contentions that Defendants’ advertisements,

  as well as solicitation of and communications with out-of-state customers, constitute the regular

  use of interstate commerce, summary judgment is inappropriate. 3


  2 These portions of Defendant Jolie’s website—and not Trending’s—are in fact relevant because, as
  discussed below, there remains genuine disputes of material fact as to whether the two Defendants are a
  joint enterprise or joint employers of Plaintiff.
  3The Court does not decide whether such activities indeed establish the regular use of interstate commerce,
  but rather finds that Defendants, as the moving parties, have not established otherwise.


                                                      6
Case 1:19-cv-21712-JEM Document 91 Entered on FLSD Docket 09/18/2020 Page 7 of 13




                   ii. Enterprise Coverage

         Plaintiff also contends that he is entitled to enterprise coverage as a joint employee of

  Trending and Jolie. Trending argues that it is not subject to enterprise coverage because its gross

  annual revenue falls below the requisite $500,000 statutory amount.            See 29 U.S.C. § 203

  (s)(1)(A)(ii). Jolie, on the other hand, concedes that it is an entity subject to enterprise coverage

  under the FLSA but argues that it never employed Plaintiff. [ECF No. 53 at 5]. Plaintiff does not

  dispute the fact that Trending’s gross annual income falls below the requisite statutory amount.

  Plaintiff does contend, however, that Trending and Jolie are a joint enterprise and are thus jointly

  and severally liable for any FLSA violations. [ECF No. 60 at 12–15].

         A business is subject to enterprise coverage under the FLSA if the business is an enterprise

  engaged in commerce or the production of goods for commerce. 29 U.S.C. § 207(a)(1); Hurtado

  v. Raly Dev., Inc., Case No. 11-24476, 2012 WL 3687488, at *7 (S.D. Fla. Aug. 27, 2012). Such

  an enterprise:

         (A)(i) has employees engaged in commerce or in the production of goods for
         commerce, or [] has employees handling, selling, or otherwise working on goods
         or materials that have been moved in or produced for commerce by any person; and

         (ii) is an enterprise whose gross volume of sales made or business done is not less
         than $500,000 (exclusive of excise taxes at the retail level that are separately stated)
         [.]

  29 U.S.C. § 203(s)(1); Hurtado, WL 3687488, at *7. As is alleged here, an enterprise can be

  comprised of more than one entity under the joint enterprise doctrine.           Hurtado, 2012 WL

  3687488, at *7.

         In the Eleventh Circuit, three elements must be met to establish a joint enterprise as defined

  by the FLSA: “(1) related activities; (2) unified or common control; and (3) a common business

  purpose.” Donovan v. Easton Land & Dev., Inc., 723 F.2d 1549, 1551 (11th Cir. 1984) (citing 29




                                                    7
Case 1:19-cv-21712-JEM Document 91 Entered on FLSD Docket 09/18/2020 Page 8 of 13




  U.S.C. § 203(r)); Cornell v. CF Standard, L.L.C., 410 F. App’x 265, 267 (11th Cir. 2011). It

  should be noted that Congress included enterprise coverage to expand FLSA protections and “to

  lump related activities together so that the annual dollar volume test for coverage would be

  satisfied.” Patel v. Wargo, 803 F.2d 632, 636 (11th Cir. 1986).

         Because it is undisputed that Trending is not an enterprise and Jolie is, the Court need only

  determine whether Trending and Jolie are not a joint enterprise under the FLSA as a matter of law

  and as Defendants contend. This determination requires that the Court “look beyond formalistic

  corporate separation to the actual pragmatic control, whether unified or, instead, separate as to

  each unit.” Cornell, 410 F. App’x at 267 (quoting Donovan v. Grim Hotel Co., 747 F.2d 966, 970

  (5th Cir. 1984)). Thus, the Court must examine each element required to establish enterprise

  coverage and apply the facts to the relevant legal standards.

         a. Related Activities

         “Activities are related when they are the ‘same or similar’ or when they are ‘auxiliary and

  service activities.’” Hurtado, 2012 WL 3687488, at *9; (quoting Donovan, 723 F.2d at 1551).

  This District recognizes “auxiliary and service activities” as activities involving “operational

  interdependence in fact.” Jiminez, 2008 WL 4279618, at *9; Hurtado, 2012 WL 3687488, at *9.

  Operational interdependence is found where “corporations share centralized office functions (such

  as book keeping, auditing, billing, purchasing advertising, centralized warehousing of materials)

  or regularly share employees.” Id. (citing Brennan v. Veteran’s Cleaning Serv., Inc., 482 F.2d

  1362, 1366–67 (5th Cir. 1973)).

         Here, Plaintiff argues that the activities of Trending and Jolie are related because Trending

  was created to market and advertise for Jolie; Trending and Jolie operate their businesses from the

  same location; and both are controlled by Plaintiff’s supervisor, Mr. Labrador. [ECF No. 60 at 13].




                                                   8
Case 1:19-cv-21712-JEM Document 91 Entered on FLSD Docket 09/18/2020 Page 9 of 13




  Plaintiff further contends that he witnessed Trending employees interacting and working with Jolie

  employees in the same office. [Id.]. Neither Trending nor Jolie, however, point to any evidence in

  the record, beyond conclusory assertions of speculation, that contradicts Plaintiff’s assertions.

  Accordingly, Defendants have not met their burden.

         b. Unified Operation or Common Control

         Plaintiff must also establish that Trending and Jolie constitute a unified operation or share

  common control. See Donovan, 723 F.2d at 1552. In Donovan, the Eleventh Circuit noted that a

  controlling ownership interest establishes the power of control. Id. “The right to control that is

  inherent in ownership is determinative of the ‘common control’ test regardless of the extent to

  which the right to control is exercised.” Id.

         In support of his theory, Plaintiff contends that his supervisor at all relevant times was

  Labrador, that Labrador is the owner of both Trending and Jolie, and that Labrador often directed

  Plaintiff to work on projects for Jolie. [ECF No. 60 at 14]. Jolie merely argues that Plaintiff’s

  assertions are speculative and a “sorrowful attempt” to prove enterprise. [ECF No. 65 at 3]. Jolie,

  however, points to no evidence in the record to rebut Plaintiff’s assertions. At the very least, a

  genuine issue of material fact exists as to whether Labrador had an ownership interest in Jolie and

  whether he exerted common control over both Defendants. Accordingly, resolution of this issue

  requires further fact-finding and cannot be resolved at the summary judgment stage.

         c. Common Business Purpose

         Finally, Plaintiff must establish that Trending and Jolie have a common business purpose.

  See Donovan, 723 F.2d at 1553. Courts have noted that the common business purpose analysis is

  similar to the related activities analysis. Donovan, 723 F.2d at 1553; Brennan, 482 F.2d at 1367.




                                                   9
Case 1:19-cv-21712-JEM Document 91 Entered on FLSD Docket 09/18/2020 Page 10 of 13




   While many considerations are relevant, there must be more than a common goal of making a

   profit. Donovan, 723 F.2d at 1553.

          Plaintiff contends that Trending and Jolie have a common business purpose because

   Trending was specifically created to market and advertise for Jolie. [ECF No. 60 at 14]. Further,

   Plaintiff asserts that Labrador created Trending for the sole purpose of having his own marketing

   and advertising firm to advertise his plastic surgery outlets, including Jolie. [Id. at 14–15]. Jolie

   again, without pointing to any evidence otherwise, argues that Plaintiff’s assertions are mere

   speculation. [ECF No. 65 at 3]. Neither Trending nor Jolie has met its burden of pointing the Court

   to the portions of the record that show an absence of a genuine issue of material fact. See Celotex,

   477 U.S. at 323. As such, it would be improper for the Court to grant summary judgment in favor

   of Defendants regarding Plaintiff’s joint enterprise theory.

                  iii. Joint Employment

          Plaintiff similarly contends that he had a joint employment relationship with Defendants.

   [See ECF No. 60 at 15–17; ECF No. 62 at 7–10]. Plaintiff’s employment relationship with

   Trending is undisputed; Jolie, however, maintains that it never employed Plaintiff in any capacity.

   [ECF Nos. 64–65].

          To determine whether Trending and Jolie can be considered joint employers, the Court

   turns to the factors listed by the Department of Labor in the Code of Federal Regulations. See 29

   C.F.R. § 791.2. At the outset, it should be noted that the following factors are not exhaustive—

   “[a] determination of whether the employment by the employers is to be considered joint

   employment or separate and distinct employment for purposes of the [FLSA] depends upon all the

   facts of the particular case.” 29 C.F.R. § 791.2(a)(3)(i). The relevant factors provided are as

   follows:




                                                    10
Case 1:19-cv-21712-JEM Document 91 Entered on FLSD Docket 09/18/2020 Page 11 of 13




          (i) There is an arrangement between them to share the employee's services;
          (ii) One employer is acting directly or indirectly in the interest of the other
          employer in relation to the employee; or
          (iii) They share control of the employee, directly or indirectly, by reason of the fact
          that one employer controls, is controlled by, or is under common control with the
          other employer. Such a determination depends on all of the facts and circumstances.
          Certain business relationships, for example, which have little to do with the
          employment of specific workers—such as sharing a vendor or being franchisees of
          the same franchisor—are alone insufficient to establish that two employers are
          sufficiently associated to be joint employers.

   29 U.S.C. § 791.2(e)(2). In Layton v. DHL Exp. (USA), Inc., the Eleventh Circuit expanded on

   these guidelines and provided an eight factor test for courts to consider when determining whether

   employers are joint employers. 686 F.3d 1172, 1175–77 (11th Cir. 2012). These factors include:

          (1) the nature and degree of control of the workers; (2) the degree of supervision,
          direct or indirect, of the work; (3) the power to determine the pay rates or the
          methods of payments of the workers; (5) preparation of payroll and payments of
          wages; (6) ownership of the facilities where the work occurred; (7) performance of
          a specialty job integral to the business; and (8) investment in equipment and
          facilities.

   Hankerson v. Fort Lauderdale Scrap, Inc., Case No. 15-60785, 2016 WL 7508242, at *3 (S.D.

   Fla. Sept. 8, 2016) (citing Layton, 686 F.3d at 1175–77).

          In support of its position, Plaintiff cites the factors set out by the Fourth Circuit in Salinas

   v. Commercial Interiors, Inc., 848 F.3d 125, 141–43 (4th Cir. 2017). Although this Court is bound

   by the factors set out in Layton, the Salinas factors are sufficiently similar. Compare Layton, 686

   F.3d at 1175–77, with Salinas, 848 F.3d at 141–43.4 In short, Plaintiff contends that factors (1),

   (3), and (6) support that, at the very least, a genuine issue of material fact exists as to whether

   Trending and Jolie were Plaintiff’s joint employers. [See ECF No. 60 at 16–18].




   4 Although Plaintiff cites the Salinas factors, the Court will apply the corresponding Layton
   factors.

                                                    11
Case 1:19-cv-21712-JEM Document 91 Entered on FLSD Docket 09/18/2020 Page 12 of 13




          In support of factor (1), “the nature and degree of control of the workers,” Plaintiff argues

   that Labrador was the owner of both Trending and Jolie. See Layton, 686 F.3d at 1175–77. Plaintiff

   further contends that Labrador often directed him to work on projects, as a Trending employee,

   for the benefit of Jolie. [ECF No. 60 at 17]. The only evidence Jolie offers to rebut Plaintiff’s

   position is an affidavit of Jolie’s corporate representative Estrella Roja, stating that Plaintiff was

   not an employee of Jolie. [ECF No. 53, Ex. B ¶ 5]. Jolie points to no evidence in the record to

   contradict Plaintiff’s assertion that Labrador was the owner of both Trending and Jolie and that

   Labrador exerted a degree of control over Plaintiff’s employment.

          In support of factor (3), “the power to determine the pay rates or the methods of payments

   of the workers,” Plaintiff points out a paycheck he received directly from Jolie for work he

   performed on behalf of Trending for the benefit of Jolie. See Layton, 686 F.3d at 1175–77; [ECF

   No. 61, Ex. K]. Although Jolie maintains that it never employed Plaintiff, it concedes that on at

   least two occasions, it made out checks directly to Plaintiff. [See ECF No. 53 at 4]. The Court

   finds that, in light of the allegations of joint control and identical ownership, the fact that Jolie

   made out checks to Plaintiff supports a reasonable inference that Jolie and Plaintiff were involved

   in an employment relationship.

          Finally, Plaintiff contends that factor (6), “ownership of the facilities where the work

   occurred,” is present because Labrador was the owner of both Trending and Jolie, and Plaintiff

   performed his work at the same location that Trending and Jolie both operated their businesses out

   of. See Layton, 686 F.3d at 1175–77; [ECF No. 60]. Again, Defendant relies solely on the affidavit

   of its corporate representative, which simply states that Plaintiff was not an employee. The Court

   cannot—and will not—make credibility determinations at this point of the proceedings.




                                                    12
Case 1:19-cv-21712-JEM Document 91 Entered on FLSD Docket 09/18/2020 Page 13 of 13




          With the benefit of the arguments of the parties and the record evidence, the Court finds

   that genuine issues of material fact exist regarding Defendants’ status as Plaintiff’s joint

   employers. Resolving all inferences in favor of the non-movant, as the Court must, the Court finds

   that the record reveals genuine issues of material fact. Accordingly, Defendants are not entitled to

   summary judgment.

   IV. CONCLUSION

          For the foregoing reasons, and after careful consideration, it is hereby:

          ORDERED AND ADJUDGED that

          1. Defendants’ Motions for Summary Judgment, [ECF Nos. 52, 53], are DENIED.

          DONE AND ORDERED in Chambers at Miami, Florida, this 18th day of September 2020.



                                                          __________________________________
                                                          JOSE E. MARTINEZ
                                                          UNITED STATES DISTRICT JUDGE
   Copies provided to:
   Magistrate Judge Otazo-Reyes
   All Counsel of Record




                                                   13
